Citation Nr: 1138041	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  09-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disorder, diagnosed as arthritis of the spine and degenerative joint disease.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.



ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1951 to October 1951.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2010 decision, the Board denied the benefits on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted a Joint Motion for Remand (Joint Motion).  In the April 2011 Order, the Court remanded the Board's April 2010 decision for compliance with instructions provided in the Joint Motion, as discussed below.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The Veteran had a congenital back defect which pre-existed his entry into active service.

2.  The competent and probative evidence is against a finding that an injury or disease was superimposed upon the Veteran's pre-existing back defect during active service, or that his current back disorder is causally related to active service, or that arthritis of the back was manifested during service or within one year after his separation from active duty; moreover, there is clear and unmistakable evidence that any pre-existing back disease or injury was not aggravated by service.


CONCLUSION OF LAW

The Veteran's currently claimed back disorder was not incurred in or aggravated by service, and arthritis of the back may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his attorney has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

In May 2008, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the May 2008 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the September 2008 rating decision, February 2009 SOC, and January 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Fort Worth VA Medical Center (VAMC), and the Veteran was afforded a VA examination in November 2009.  

In a June 2009 decision, the Board remanded the claim for further development.  Specifically, the Board requested that the RO attempt to obtain records relating to the Veteran's lumbar surgery in the 1950s, to be followed by a VA examination to obtain a medical opinion regarding whether the back disorder noted in service had pre-existed service; if so, whether the pre-existing disorder was congenital, and if not congenital, whether the pre-existing disorder was aggravated by active service; and finally, whether his current back disorder was incurred in active service. 

Following this Board's remand, the RO wrote a letter to the Veteran requesting information regarding the treatment providers who performed his back surgery in the 1950s.  His attorney responded in an October 2009 letter stating that the Veteran had undergone back surgery in the late 1950s at Hurst General Hospital on Brown Trail in Hurst, Texas, and a Dr. T.T.M. had performed the surgery.  However, the Veteran stated that the hospital had been torn down a long time ago, and Dr. T.T.M. was deceased.  Thus, it was believed that the hospital records had been destroyed or were otherwise incapable of location.  A VA examination was conducted in November 2009 which included an opinion regarding the congenital nature of the back disorder noted in service, and the relative likelihood that the Veteran's back was either aggravated or incurred in service.  Thus, it appears that all development requested by this Board in its June 2009 remand has been completed to the extent possible, and no additional development is required.   

Finally, as mentioned above, the Board denied the benefits on appeal in an April 2010 decision.  The Court granted a Joint Motion in April 2011 vacating the Board's 2010 decision and remanding the case for compliance with instructions provided in the Joint Motion.  Specifically, the Joint Motion stated that the Board should provide an adequate statement of reasons or bases to explain its decision and apply the correct legal standard in its analysis of the presumption of soundness and presumption of aggravation.  The Board regrets that the analysis provided in the 2010 decision was not more precisely articulated, and has addressed the concerns of the 2011 Joint Motion herein.  

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With regard to the presumption of sound condition at entry into service, 38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1)  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3)  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles the existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they pre-existed service. 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

In this case, the Veteran contends he is entitled to service connection for his current low back disorder, which he says is due to a fall he sustained during basic training in June 1951.  

The Veteran's service records, described below, indicate that he had a pre-service back injury.  Thus, in evaluating the Veteran's claim in the present case, the Board must first determine whether a back disorder existed prior to service.  In assessing, as a factual finding in the absence of any legal presumption, whether the Veteran was in sound condition upon entry into active service in April 1951, the STRs and post-service medical records have been reviewed.  
 
The Veteran's STRs include an April 1951 enlistment examination report, which lists surgical scars on the low back and right buttocks, but no indication of back pain.  There is no documentation of any injury in June 1951 or at any other time during active service.  However, a Summary of Clinical History dated in September 1951 states that the Veteran was experiencing low back pain and stiffness, and that he blamed the symptoms on an injury he had sustained at age 6, when he fell, sustaining lacerations and "[breaking] his back."  He said he was paralyzed after the fall for an unknown period, and then did fairly well until age 14, when he began to notice pain and stiffness in his back, and his symptoms then persisted until the present.  X-rays taken in 1951 showed a failure of fusion of the pedicle and lamina on the right side of the 5th lumbar vertebra.  The epiphyses on the anterior aspects of the vertebral bodies had not united.  The diagnosis was defect, bone fusion.  It was recommended that the Veteran be separated from service, which was accomplished in October 1951.  The October 1951 Report of Proceedings of a Board of Medical Officers contains the conclusion that the Veteran's low back disorder - a defect in bone fusion at the 5th lumbar vertebra which was found to be symptomatic and disabling - had existed prior to service.  

Some 40 years following separation from service, at a 1993 VA examination, the Veteran reported that he had fallen in 1951, sustaining an injury to his lower back.  Subsequently, he had developed significant low back pain, and in 1956, 1957, or 1958, he had undergone lumbar surgery.  At the time of the examination he reported continued low back pain.  The examiner noted that, when the Veteran was 14 months old, he fell into a box with glass in it and suffered lacerations to his low back and right gluteal region, and that he had residual scars in that area.  On physical examination, the examiner noted multiple scars, attributing some to the fall that occurred when the Veteran was a child, and one lumbar scar due to previous surgery.  X-rays taken at that time showed grade I spondylolisthesis at L5-S1, associated with narrowing of the L5 disc space and L5 spondylolysis.  The vertebral bodies appeared to be of average height and other disc spaces were maintained, and the sacroiliac joints were also within normal limits.  The examiner assessed lumbar spondylosis and postoperative status lumbar surgery.  

More recent records from the Fort Worth VAMC show that the Veteran manages his low back pain with medication, and has been diagnosed with arthritis of the spine and degenerative joint disease.  A July 2008 note indicates he was taking Vicodin for pain, and was referred to a physical therapist for evaluation for a wheelchair, which he had obtained by the end of the month.  

In November 2009, the Veteran was afforded a VA examination, at which he reported that he had injured his back during service in 1951 while at Aberdeen proving grounds.  He said he was in basic training, and was climbing, when he slipped and fell approximately 8 to 10 feet.  He did not see a doctor immediately because they were away from their base, on bivouac.  Several days after the accident, he was seen at sick call and was told that he had "caught a cold in his back."  The Veteran stated that he continued to have back pain and was discharged two-and-a-half months later.  He denied having had any problems with his back prior to entrance into active service.  After separation, he continued to have back pain, and sometime between 1952 and 1954, he was diagnosed with a herniated disc and underwent a lumbar fusion.  After the surgery, he continued to have pain, and the doctor recommended that he have his vertebrae pinned, but the Veteran declined further surgery.  He treated himself until the 1990s, when he sought treatment through VA. 

Currently, the Veteran told the examiner that he had daily pain at a level of 5 or 6 out of 10, episodes of locking, and feelings of giving out that caused him to fall.  He ambulated with the help of a cane or wheelchair, and took a number of medications, including hydrocodone, cyclobenzaprine, and etodolac.  He stated that, when he was 6 years old, he fell onto a glass jar which broke and cut his back.  The examiner assessed lumbar spine degenerative disc disease (by X-ray) and status-post lumbar fusion (fusion by history).  The examiner reviewed the Veteran's claims file and did not find any evidence in the STRs of treatment for chronic low back pain.  He noted the findings of the Army Medical Board regarding the pre-service lacerations to the back and on-and-off back pain in his teen years.  The examiner stated that the failed fusion of the pedicle and lamina at the L5 level noted during service was a congenital defect and not related to or caused by military service or surgery.  The examiner said the evidence suggests that the Veteran had back problems prior to entrance into military service, and that service did not appear to have aggravated the pre-existing condition, as the Veteran continued with low back pain as he had prior to service.  There was no evidence that the Veteran had a fall while on active duty that required medical treatment.  The examiner was unable to determine the reason for the lumbar fusion in the 1950s, because there are no records relating to it.  

In August 2011, the Veteran's attorney submitted additional argument in this matter, essentially contending that the Board had misapplied the evidentiary standards in our prior decision, as discussed in the Joint Motion.  Also submitted was an August 2011 Affidavit signed by the Veteran, reiterating his previous contentions as to the chronology of his back problems from childhood onward.  Initial review of this evidence by the RO was waived.

After careful review of the record, and based on the available medical evidence indicating a previous low back injury with admission of continued low back pain throughout childhood and teen years, and the Veteran's continued low back pain while on active duty, it was the examiner's opinion that the Veteran's lumbar spine condition is less likely than not related to or caused by military service.  Rather, the examiner opined that the evidence indicates that the back disorder was a pre-existing condition, and that the Veteran's current degenerative condition is more likely than not related to aging and nutrition.  These later degenerative conditions, the examiner said, were superimposed upon the pre-existing defect.  

Based on the above, the Board finds that the presumption of soundness has been rebutted by clear and unmistakable evidence, and that the Veteran had a pre-existing congenital back defect when he entered service.  Although the April 1951 enlistment examination report did not indicate that he had current back pain, it did make note of scars on the low back and right buttocks.  Moreover, the September 1951 Summary of Clinical History stated that the Veteran was experiencing low back pain and stiffness, and that he blamed the symptoms on the injury he had sustained at age 6, and that from age 14 to the present he had continued to experience pain and stiffness in his back.  (The Board notes that the Veteran was born in December 1932 and entered service in April 1951, at age 18.)  In addition, X-rays taken in 1951 showed a failure of fusion of the pedicle and lamina on the right side of the 5th lumbar vertebra, which the November 2009 VA examiner stated was a congenital defect from which the Veteran experienced pain before, during, and after service.  The epiphyses on the anterior aspects of the vertebral bodies had not united, and the diagnosis was a bone fusion defect.  Finally, the October 1951 Report of Proceedings of a Board of Medical Officers contains the conclusion that the Veteran's low back disorder - a defect in bone fusion at the 5th lumbar vertebra which was found to be symptomatic and disabling - had existed prior to service.  The 2009 VA examiner also identified a pre-existing congenital back defect.  There is no competent medical opinion stating that the Veteran's failed fusion of the bones in his spine was not a congenital defect that pre-existed service, or that the pain he experienced during service was not related to the pre-existing back disorder.  Therefore, the Board finds that there is clear and unmistakable evidence that the Veteran had a pre-existing congenital back disorder at the time of his entry into service. 

In this regard, the Board notes that congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).  However, the VA General Counsel has further noted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 43,253 (1990).  

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as a structural or inherent abnormality or condition that is more or less stationary in nature.  38 C.F.R. § 3.303(c).

Accordingly, in addition to considering whether the Veteran's current back problems were incurred in service, the Board will also address the question of whether a disease or injury was superimposed upon the pre-existing back defect during service.

Based on the foregoing medical evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's back disorder was either incurred or aggravated in active service, or that a disease or injury was superimposed upon his pre-existing congenital back defect during active service.  

First, the Board has ruled out presumptive service connection under 38 C.F.R. §§ 3.307, 3.309, because there is no evidence that low back arthritis was manifested during the applicable one-year presumptive period after separation from active duty.  Further, there is no radiographic evidence of arthritis during service or within his first post-service year.  

Next, the Board finds that the competent evidence weighs against a finding that the current back disorder was incurred during active service, or that a disease or injury was superimposed upon the Veteran's pre-existing congenital back defect during active service.  In addition, the Board notes that a congenital defect, by definition, is stationary in nature and not subject to aggravation.  However, to whatever extent the Veteran had residuals of a fall at age 6, the presumption of soundness is rebutted by clear and unmistakable evidence that any pre-existing disease or injury was not aggravated by service beyond its natural progression.  The Board finds the November 2009 VA examiner's opinion to be probative in this regard, and notes that there are no competent medical opinions in favor of the Veteran's contention that his present back disorder was incurred or aggravated in service.  

In addition, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current back pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's back pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  During active service, the Veteran reported a childhood accident in which he had injured his back, and he said he had experienced recurrent back pain during his teen years.  Moreover, he attributed the pain he experienced during service to the childhood accident, rather than to any in-service incident or activity, and he was ultimately discharged due to a pre-existing back condition.  There is no other documentation in the STRs of any in-service back injury or pain complaints attributed to in-service activities.  It appears from the record that the Veteran was unaware of the congenital malformation in his back until he was told about it by doctors who saw it on X-rays.  After service, although he stated he had undergone back surgery in the early 1950s, there is no documentation of such surgery, and thus, it is impossible to determine what caused the need for the surgery. 

In addition, there is no documentation of complaints or treatment for back pain until 1993, nearly 40 years after the Veteran's separation from service.  While he may very well be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for nearly four decades following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, the weight of the competent evidence is against a finding that the current back disorder is related to service.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  

In summary, the presumption of soundness has been rebutted by clear and unmistakable evidence that a pre-existing back defect existed prior to active service, which is not subject to service connection.  Moreover, the preponderance of the evidence is against any finding that a disease or injury was superimposed upon that defect.  Finally, there is clear and unmistakable evidence that the Veteran did not have a pre-existing back disease or injury that was aggravated by active service, and the preponderance of the evidence is against a finding that his current back disorder was incurred in service.  


ORDER

Service connection for a low back disorder, diagnosed as arthritis of the spine and degenerative joint disease, is denied.  



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


